Title: To John Adams from Isaac Stephens, 11 July 1799
From: Stephens, Isaac
To: Adams, John



Boston July the 11th 1799

To your Excelency and Honorable president Adams Sir when Distress wrings the Soul Measures May become Expedient which might Be unjustifiable this Must be my apoligy for again addressing you on the Subject of My Long Captivity in algiers—
Sir I am Not out of Hopes yet as in algiers although a Long time in algiers Still we had hopes of a Redemption
Honored Sir be pleased if posable to think on a forlorn hope Some More Light houses is to be Built and Horspitles as I have a Certificate from Congress that thair is a proability of Horspitles to be Bult and that Such persons as My Silf might have a Comfortable asylum Honored Sir I Due Not ask for great appointments Some thing Small to Keep me from Sinking to the Bottom Sir be pleased to think on me a Very Small matter I put No Dependence on general Lincoln for in about Six months he was very Coll. as to you Letter you was So good as to give me he has So many sail makers for Such Beaths that I stand No Chance. I had the Happiness to see your person at the oration the 4th of July May your health Continue and my good wishes to your family.
A Relived Life I wish for So Long in algiers this I write as face to face I have Moved into Boston—
from your Most obedint and Humble Servent
Isaac Stephens